

117 HCON 45 IH: Expressing the sense of Congress regarding the execution-style murders of United States citizens Ylli, Agron, and Mehmet Bytyqi in the Republic of Serbia in July 1999.
U.S. House of Representatives
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. CON. RES. 45IN THE HOUSE OF REPRESENTATIVESJuly 29, 2021Mr. Zeldin (for himself, Ms. Meng, and Ms. Omar) submitted the following concurrent resolution; which was referred to the Committee on Foreign AffairsCONCURRENT RESOLUTIONExpressing the sense of Congress regarding the execution-style murders of United States citizens Ylli, Agron, and Mehmet Bytyqi in the Republic of Serbia in July 1999.Whereas brothers Ylli, Agron, and Mehmet Bytyqi were citizens of the United States, born in Chicago, Illinois, to ethnic Albanian parents from what is today the Republic of Kosovo, and who subsequently lived in Hampton Bays, New York;Whereas the three Bytyqi brothers responded to the brutality of the conflict associated with Kosovo’s separation from the Republic of Serbia and the Federal Republic of Yugoslavia of which Serbia was a constituent republic by joining the so-called Atlantic Brigade of the Kosovo Liberation Army in April 1999;Whereas a Military-Technical Agreement between the Government of Yugoslavia and the North Atlantic Council came into effect on June 10, 1999, leading to a cessation of hostilities;Whereas the Bytyqi brothers were arrested on June 23, 1999, by Serbian police within the Federal Republic of Yugoslavia when the brothers accidently crossed what was then an unmarked administrative border while escorting an ethnic Romani family who had been neighbors to safety outside Kosovo;Whereas the Bytyqi brothers were jailed for 15 days for illegal entry into the Federal Republic of Yugoslavia in Prokuplje, Serbia, until a judge ordered their release on July 8, 1999;Whereas, instead of being released, the Bytyqi brothers were taken by a special operations unit of the Serbian Ministry of Internal Affairs to a training facility near Petrovo Selo, Serbia, where all three were executed;Whereas, at the time of their murders, Ylli was 25, Agron was 23, and Mehmet was 21 years of age;Whereas Yugoslav President Slobodan Milosevic was removed from office on October 5, 2000, following massive demonstrations protesting his refusal to acknowledge and accept election results the month before;Whereas, in the following years, the political leadership of Serbia has worked to strengthen democratic institutions, to develop stronger adherence to the rule of law, and to ensure respect for human rights and fundamental freedoms, including as the Federal Republic of Yugoslavia evolved into a State Union of Serbia and Montenegro in February 2003, which itself dissolved when both republics proclaimed their respective independence in June 2006;Whereas the United States Embassy in Belgrade, Serbia, was informed on July 17, 2001, that the bodies of Ylli, Agron, and Mehmet Bytyqi were found with their hands bound and gunshot wounds to the back of their heads, buried atop an earlier mass grave of approximately 70 bodies of murdered civilians from Kosovo;Whereas Serbian authorities subsequently investigated but never charged those individuals who were part of the Ministry of Internal Affairs chain of command related to this crime, including former Minister of Internal Affairs Vlajko Stojilkovic, Assistant Minister and Chief of the Public Security Department Vlastimir Djordjevic, and special operations training camp commander Goran Guri Radosavljevic;Whereas Vlajko Stojilkovic died of a self-inflicted gunshot wound in April 2002 prior to being transferred to the custody of the International Criminal Tribunal for the former Yugoslavia where he had been charged with crimes against humanity and violations of the laws or customs of war during the Kosovo conflict;Whereas Vlastimir Djordjevic was arrested and transferred to the custody of the International Criminal Tribunal for the former Yugoslavia in June 2007, and sentenced in February 2011 to 27 years imprisonment (later reduced to 18 years) for crimes against humanity and violations of the laws or customs of war committed during the Kosovo conflict;Whereas Goran Guri Radosavljevic is reported to reside in Serbia, working as director of a security consulting firm in Belgrade, and is a prominent member of the governing political party;Whereas the Secretary of State designated Goran Radosavljevic of Serbia under section 7031(c) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2018 as ineligible for entry into the United States due to his involvement in gross violations of human rights;Whereas two Serbian Ministry of Internal Affairs officers, Sretan Popovic and Milos Stojanovic, were charged in 2006 for crimes associated with their involvement in the detention and transport of the Bytyqi brothers from Prokuplje to Petrovo Selo, but acquitted in May 2012 with an appeals court confirming the verdict in March 2013;Whereas the Serbian President Aleksandar Vucic promised several high ranking United States officials to deliver justice in the cases of the deaths of Ylli, Agron, and Mehmet Bytyqi;Whereas no individual has ever been found guilty for the murders of Ylli, Agron, and Mehmet Bytyqi or of any other crimes associated with their deaths; andWhereas no individual is currently facing criminal charges regarding the murder of the Bytyqi brothers despite many promises by Serbian officials to resolve the case: Now, therefore, be itThat it is the sense of Congress that—(1)those individuals responsible for the murders in July 1999 of United States citizens Ylli, Agron, and Mehmet Bytyqi in Serbia should be brought to justice;(2)it is reprehensible that no individual has ever been found guilty for executing the Bytyqi brothers, or of any other crimes associated with their deaths, and that no individual is even facing charges for these horrible crimes;(3)the Government of Serbia and its relevant ministries and offices, including the Serbian War Crimes Prosecutor’s Office, should make it a priority to investigate and prosecute as soon as possible those current or former officials believed to be responsible for their deaths, directly or indirectly;(4)the United States should devote sufficient resources to fully assist and properly monitor efforts by the Government of Serbia and its relevant ministries and offices to investigate and prosecute as soon as possible those individuals believed to be responsible for their deaths, directly or indirectly; and(5)progress in resolving this case, or the lack thereof, should remain a significant factor determining the further development of relations between the United States and the Republic of Serbia.